16‐2862 
        MIC Gen. Ins. Co. v. Chambers 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 14th day of  June, two thousand 
        seventeen. 
                                          
        PRESENT:   
                     RICHARD C. WESLEY, 
                     SUSAN L. CARNEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges. 
        ______________________ 
         
        MIC GENERAL INSURANCE COMPANY,  
         
                                  Plaintiff‐Counter‐ 
                                  Defendant‐Appellant, 
                                                       
                     v.                                                 No. 16‐2862 
         
        WANEMA ALLEN, as mother and natural 
        guardian of B.D., 
         
                                  Defendant‐Counter‐
                                  Claimant‐Appellee, 


                                                            1
                          
SHAWN CHAMBERS, 
 
                        Defendant‐Appellee, 
 
PERTIE CHAMBERS & FERDINAND 
CHAMBERS, 
 
                        Defendants. 
 
______________________  
 
FOR PLAINTIFF‐COUNTER‐               AGNIESZKA WILEWICZ, Hurwitz & Fine,  
DEFENDANT‐APPELLANT:                 P.C., Buffalo, NY.  
 
 
FOR DEFENDANT‐COUNTER‐               JEFFREY L. SCHULMAN, Liner, LLP, New 
CLAIMANT‐APPELLEE:                   York, NY.   
 
 
FOR DEFENDANT‐APPELLEE:              SHAWN CHAMBERS, pro se, Bronx, NY. 
 
 
      Appeal from a July 25, 2016 judgment of the United States District Court 

for the Southern District of New York (Jesse M. Furman, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court is 

REVERSED and the case REMANDED with directions to enter judgment in 

favor of appellant.   




                                        2
      Appellant MIC General Insurance Company (“MIC”) appeals from a 

judgment of the United States District Court for the Southern District of New 

York (Furman, J.), denying MIC’s motion for summary judgment in part, 

granting appellee Wanema Allen’s cross‐motion for summary judgment, and 

declaring that MIC must defend and indemnify its insured, appellee Shawn 

Chambers, in a lawsuit Allen brought against him in New York state court for 

injuries her son allegedly sustained at a three‐family residence Chambers owned 

in the Bronx.  MIC sought a declaratory judgment that it has no duty to defend or 

indemnify Chambers in the state court action under the “Expanded 

Homeowners Policy” it issued for the property where the alleged injury 

occurred.  MIC argued the policy excluded coverage because Chambers did not 

reside there at the time of the injury.  The district court determined the policy 

was ambiguous and construed it in favor of the insured.  We assume the parties’ 

familiarity with the facts, procedural history, and issues on appeal, which we 

reference only as necessary to explain our decision to reverse. 

      The district court’s interpretation of the insurance contract, as well as its 

grant of summary judgment to the insured, is subject to de novo review.  See 




                                          3
United Air Lines, Inc. v. Ins. Co. of Pa., 439 F.3d 128, 130 (2d Cir. 2006); Olin Corp. v. 

Ins. Co. of N. Am., 221 F.3d 307, 320 (2d Cir. 2000).   

      In construing the language of an insurance policy under New York law, 

courts “must examine the entire contract to determine its purpose and effect and 

the apparent intent of the parties.”  A. Meyers & Sons Corp. v. Zurich Am. Ins. Grp., 

74 N.Y.2d 298, 303 (1989) (internal quotation marks omitted).  The policy will be 

deemed ambiguous and interpreted in favor of the insured only if, after 

“affording a fair meaning to all of the language employed by the parties . . . and 

leaving no provision without force and effect,” there is a “reasonable basis for a 

difference of opinion as to the meaning of the policy.”  Fed. Ins. Co. v. Int’l Bus. 

Machs. Corp., 18 N.Y.3d 642, 646 (2012) (internal quotation marks and brackets 

omitted).  If the language “has a definite and precise meaning, unattended by 

danger of misconception,” it “shall be applied as written, either in favor of or 

against coverage, depending entirely on the language used.”  Id. (internal 

quotation marks and citations omitted). 

      Under the “Expanded Homeowners Policy” at issue, MIC agreed to 

defend and indemnify Chambers against liability for claims of bodily injury 

“caused by an ‘occurrence’ to which [the policy] applies.”  App. 179.  The policy 




                                            4
excludes coverage, however, for injury “[a]rising out of a premises . . . that is not 

an ‘insured location.’”  Id. at 180.  The policy defines “insured location” to 

include, among other things, “[t]he ‘residence premises,’” which it defines, in 

turn, as follows:  

                 8.   “Residence premises” means:  
                        a.     The  one  family  dwelling,  other  structures, 
                               and grounds; or  
                        b.   That part of any other building;  
                 where you reside and which is shown as the “residence 
                 premises” in the Declarations. 
                 “Residence premises” also means a two family dwelling 
                 where you reside in at least one of the family units and 
                 which  is  shown  as  the  “residence  premises”  in  the 
                 Declarations.   
 
Id. at 168.   

       An “Endorsement” to the policy “amended” the definition of “’residence 

premises’ . . . to include the three or four family dwelling described in the 

Declarations of this policy” for “an additional premium.”  Id. at 192.  The 

Endorsement further states that “[a]ll other provisions of this policy apply.”  Id.   

As referenced in the original definition of “Residence premises” and in the 

Endorsement, the Declarations page explicitly identifies “[t]he residence 

premises covered by this policy” as the “Owner”‐occupied, three‐family 

residence where the alleged injury took place.  Id. at 159 (emphasis added).  Read 



                                              5
together, these provisions unambiguously require Chambers to reside at the 

“residence premises” in order to trigger MIC’s duty to defend.   

      The fact that the Endorsement’s amended definition of “residence 

premises” does not repeat the phrase “where you reside” does not change that 

conclusion or render the policy ambiguous.  To the contrary, by stating that “[a]ll 

other provisions of this policy apply,” the Endorsement requires us to give effect 

to those portions of the agreement that define the “Residence premises” as the 

place “where [the insured] reside[s].”   See Cty. of Columbia v. Cont’l Ins. Co., 83 

N.Y.2d 618, 628 (1994) (insurance contracts must be construed to “give full force 

and effect to the words in the policy”).  Moreover, the Endorsement states that 

the “Residence premises” includes “the three or four family dwelling described in 

the Declarations of this policy”—which identify “[t]he residence premises” as 

“[o]wner”‐occupied.  See App. 159, 192 (emphases added).   

      The district court failed to consider the combined effect of these provisions 

and focused solely on the absence of the phrase “where you reside” from the 

policy’s Endorsement.  It is true that, for an additional premium, an insurer 

might issue an endorsement that removes a residency requirement otherwise 

present in and fundamental to a homeowner’s policy.  But MIC’s Endorsement 




                                           6
does not evidence such an agreement—a point on which we find no ambiguity 

when the Endorsement is read in context.  In construing the terms of a policy, 

“the question is not simply whether the insurer could have phrased the provision 

differently” but “whether the provision, as written, is sufficiently clear and 

precise” in light of the reasonable expectations of the average policy holder and 

the language of the policy as a whole.  Fed. Ins. Co., 18 N.Y.3d at 650.  The 

language of the homeowners policy at issue here, read as a whole and with an 

eye to the risks insured, is clear.  It cannot reasonably be read to provide 

coverage to the noted “Residence premises” if Chambers did not reside at that 

location.       

        Although an insurer’s duty to defend an insured in a pending lawsuit is 

“exceedingly broad,” Auto. Ins. Co. of Harford v. Cook, 7 N.Y.3d 131, 137 (2006) 

(internal quotation marks omitted), the insurer has no duty to defend “if it can be 

concluded as a matter of law that there is no possible factual or legal basis on 

which the insurer will be obligated to indemnify the insured,” Frontier Ins. Co. v. 

State, 87 N.Y.2d 864, 867 (1995).  In view of the unambiguous language of the 

policy and the undisputed fact that Chambers did not reside at the insured 

address, MIC has no duty to defend him in the state court action.  See Burt Rigid 




                                          7
Box, Inc. v. Travelers Prop. Cas. Corp., 302 F.3d 83, 96–97 (2d Cir. 2002) (concluding 

that under New York law, an insurer, in arguing that it had no duty to defend as 

a matter of law, could rely on undisputed evidence of facts that conclusively 

established it faced no possible liability, even though the facts were not alleged 

in the complaints in the underlying suits against the insured); see also Int’l Bus. 

Machs. Corp. v. Liberty Mut. Ins. Co., 363 F.3d 137, 148 (2d Cir. 2004).   

      Because the duty to indemnify is narrower than the duty to defend, it “is 

unnecessary to engage in a separate analysis” of that claim.  EAD Metallurgical, 

Inc. v. Aetna Cas. & Sur. Co., 905 F.2d 8, 11 (2d Cir. 1990).  Although MIC 

requested entry of final judgment against itself as to the duty to indemnify 

following the district court’s partial denial of its motion for summary judgment, 

the issue is properly before us because MIC merely requested an order final in 

form as to issues the district court already had, in effect, decided against MIC as 

a matter of law.  See Ali v. Fed. Ins. Co., 719 F.3d 83, 88–89 & n.7 (2d Cir. 2013). 

      Accordingly, the judgment of the district court is REVERSED and the case 

REMANDED with directions to enter judgment in favor of appellant.   

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                                              



                                             8